Citation Nr: 1230752	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for loss of vision, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for sore throats, to include as due to undiagnosed illness. 

5.  Entitlement to service connection for unrefreshing sleep, to include as due to undiagnosed illness. 

6.  Entitlement to service connection for non-cardiac chest pain, to include as due to undiagnosed illness. 

7.  Entitlement to service connection for heartburn, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1994.  Hiss service personnel records indicate service in the Persian Gulf and Somalia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for headaches, loss of vision, fatigue, sore throat, unrefreshing sleep, non-cardiac chest pains, and heartburn due to undiagnosed illness. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A May 2011 VA treatment record indicates that the Veteran had applied for benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his lack of entitlement to Social Security benefits must be requested.

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834-01 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  Since the Board's last remand, VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses (except that VA regulations appear to preclude service connection for gastroesopageal reflux disease (GERD) on this basis.  See 76 Fed. Reg. 41,690-01 (Jul. 15, 2011) (comments to amendment to be codified at 38 C.F.R. § 3,317(a)(2)(i)(B)(3)).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Presumptive service connection has been established for functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3).

Inasmuch as the Veteran's service records show that he served in Southwest Asia from December 1990 to April 1991, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.

The Veteran contends that his claimed disabilities are part of a constellation of symptoms as due to an illness as described under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(4).  Clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Ask a VA examiner to review the claims folder or, if deemed necessary, schedule the Veteran for VA examinations, to determine whether the diagnoses attributable to his claimed disabilities constitute a medically unexplained chronic multisystem illness, a functional gastrointestinal disorder, or they are otherwise related to service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiners should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptomatology constitutes:

(1)  a medically unexplained chronic multisystem illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiners should also describe the manifestations of the illness and its severity).

(2)  a functional gastrointestinal disorder or;

(3)  a disease or disability that otherwise had its onset in service or is related to a disease or injury in service.

The examiners should provide reasons for each opinion.  

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiners are advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  If any benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


